[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                     For the First Circuit


No. 01-1139

                        ROCCO A. TELESE,

                     Plaintiff, Appellant,

                               v.

                  JOSEPH INTERNICOLA, ET AL.,

                     Defendants, Appellees.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Edward F. Harrington, U.S. District Judge]


                             Before

                       Boudin, Chief Judge,
              Torruella and Selya, Circuit Judges.




     Rocco A. Telese on brief pro se.
     James W. Simpson, Jr. and Merrick, Louison & Costello on
brief for appellees.




                        October 2, 2001
           Per Curiam.    Having carefully reviewed de novo the

summary judgment dismissal of plaintiff's complaint in light

of   the   briefs   and   the   record   on   appeal,   we   affirm

substantially for the reasons stated in the district court's

memorandum decision.      Loc. R. 27(c).

           Affirmed.